Opinion by
Wright, J.,
This is an appeal from the dismissal of appellant’s second petition for a writ of habeas corpus. The factual situation is set forth in our opinion, filed July 21, *2731955, affirming appellant’s conviction and sentence on a charge of robbery. See Commonwealth v. Walker et al., 178 Pa. Superior Ct. 522, 118 A. 2d 230, allocatur refused, 178 Pa. Superior Ct. XXIX. The contentions which appellant here attempts to raise were discussed and decided adversely to his position in our original opinion. Moreover, they were advanced in appellant’s first petition for a writ of habeas corpus, from the dismissal of which he took no appeal, and involve alleged trial errors which cannot be considered in a habeas corpus proceeding. See Commonwealth ex rel. Colwell v. Myers, 182 Pa. Superior Ct. 256, 126 A. 2d 513. Further discussion is unnecessary.
The order of the court below is affirmed.